DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Amendment
	Applicants’ Arguments/Remarks filed 12/07/2021 with respect to claims 1, 7, 11, and 17 have been considered and they are persuasive.  Applicants point to page 21 of Specification to show supports for the claimed features as recited in independent claims 1, 7, 11, and 17.  Therefore, the rejection of the claims under 35 U.S.C. 101 and 35 U.S.C. 112(a) are withdrawn.
	The Specification filed 12/07/2021 is entered.

	Claims 1, 3 – 5, 7, 9, 11, 13 – 15, 17, and 19 are pending.






Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/744,572, filed on 01/12/2018.  

Specification
The disclosure is objected to because of the following informalities:
Page 21 of the Specification describes the following: During T4, the receiver entity/Rx PDCP entity 108 at the apparatus 100 decodes the time stamped value and calculates (910) the UL latency for the received packet (e.g. SFN, sf at which the Rx entity 108 has completed processing the PDU and the time stamp value added to the PDU).   
The receiver entity/Rx PDCP entity 108 does not correspond to the drawing in Figure 9 which shows Rx entity 106 at apparatus 100.  
Appropriate correction is required.

Claim Objections
Claims 3, 4, 13, and 14 are objected to because of the following informalities:    
Applicants are advised to amend claims 3, 4, 13, and 14 to recite “an event” from “the event”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “A method for identifying latency of an (UL) packet transmission in a communication network, the method comprising: transmitting, by a network entity to a user equipment (UE), configuration information-4-PATENT APPLICATION Attorney Docket No.:  (P-22772-US 1-CON)including a request message for reporting time information related to the UL packet transmission; receiving, by the network entity from the UE, the UL packet including information which includes an arrival time of the UL packet at which the UL packet arrived at a transmit entity of the UE from a packet data convergence protocol (PDCP) upper service access point (SAP) of the UE in response to the request message; and identifying the latency information based on a difference between the arrival time and a completed processing time of the UL packet at the network entity, wherein the information includes hybrid automatic repeat request (HARQ) retransmissions, reordering delay, RLC retransmissions, RLC processing time, and PDCP processing time.”  
Claim 7 recites the claimed features of “…wherein the information includes hybrid automatic repeat request (HARQ) retransmissions, reordering delay, RLC retransmissions, RLC processing time, and PDCP processing time” and it fails to set forth if the information is the information that is included in the UL packet or it is the latency information.  It is noted that claim 7 is a method claim to the apparatus claim 17 and claim 17 recites “…wherein the latency information includes hybrid automatic repeat request (HARQ) retransmissions, reordering delay, radio link control (RLC) retransmissions, RLC processing time, and PDCP processing time”.
For examination purposes, Examiner will treat the claimed features “…wherein the information includes hybrid automatic repeat request (HARQ) retransmissions, reordering delay, RLC retransmissions, RLC processing time, and PDCP processing time”  in claim 7 as “…wherein the latency information includes hybrid automatic repeat request (HARQ) retransmissions, reordering delay, RLC retransmissions, RLC processing time, and PDCP processing time”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (WO 2017/026687 A1).

Regarding claim 1, Shim discloses a method for reporting latency of an uplink (UL) packet transmission in a communication network (see abstract, UL packet delay measurement in a wireless communication system), the method comprising: receiving, by a user equipment (UE), configuration information including a request message for reporting time information related to the UL packet transmission from a network entity (para. 109, the UE may transmit the Time Stamp PDCP PDU when a message which requests to send the Time Stamp PDCP PDU is received from the eNB); identifying, by the UE, information including an arrival time of the UL packet at which the UL packet arrived at a transmit entity of the UE from a packet data convergence protocol (PDCP) upper service access point (SAP) of the UE in response to the request message (para. 110, When the UE calculates the queuing delay of each PDCP SDU in the UE transmitter side, the UE records a time duration between a time point when a PDCP SDU arrives at PDCP upper SAP (TP_PDCP_Tx) and a time point when the first part of this PDCP SDU is delivered to MAC (TP_MAC_Tx) for each PDCP SDU); and transmitting, by the UE, the UL packet including the information to the network entity (para. 115, after the checking, the UE generates and transmits a PDCP PDU including the PDCP SDU and a time stamp for the PDCP SDU, if the value of the queuing delay is above the threshold (S1203)).  
	Regarding claim 5, Shim discloses wherein the configuration information is received periodically (see para. 107, the periodicity of inclusion of Time Stamp field can be configured by the eNB via a RRC message or a PDCP Control PDU).  
	Regarding claim 11, Shim discloses a user equipment (UE) reporting latency of an uplink (UL) packet transmission in a communication network (see abstract, UL packet delay measurement in a wireless communication system), the UE comprising: a transceiver; and a controller (see Fig. 5, para. 53 – 56, UE with transceiver 135 and DSP/microprocessor 110) 
	Regarding claim 15, Shim discloses wherein the event is triggered periodically (see para. 107, the periodicity of inclusion of Time Stamp field can be configured by the eNB via a RRC message or a PDCP Control PDU).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (WO 2017/026687 A1) in view of Kollar et al. (Pub. No.: US 2017/0034025 A1).
	Shim does not disclose the claimed features as recited in claims 3 and 13.
	Regarding claim 3, Kollar discloses wherein the event is triggered if the UL packet is a first UL packet related to a quality of service (QoS) class identifier (QCI) (see abstract, sending, by a network node, a grant in uplink to a user equipment that previously indicated a need for data transmission for quality of service (QoS) class identifier (QCI) services).  
	Regarding claim 13, Kollar discloses wherein the event is triggered if the UL packet is a first UL packet related to a quality of service (QoS) class identifier (QCI) (see abstract, sending, by a network node, a grant in uplink to a user equipment that previously indicated a need for data transmission for quality of service (QoS) class identifier (QCI) services).   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Shim, and have the features, as taught by Kollar, in order to provide for LTE to improve spectral efficiency in networks, allowing carriers to provide more data and voice services over a given bandwidth, as discussed by Kollar (para. 0007).

	

s 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (WO 2017/026687 A1) in view of Jung et al. (EP 2875691 B1).
	Shim does not disclose the claimed features as recited in claims 4 and 14.
Regarding claim 4, Jung discloses wherein the event is triggered based on receiving a radio resource control (RRC) connection reconfiguration message (see para. 0045, at 9., …receiving the RRCConnectionReconfiguration message) and the UL packet is transmitted through an RRC connection reconfiguration complete message (see para. 0045, at 11., the UE transmits an RRC connection reconfiguration complete message…).  
	Regarding claim 14, Jung discloses wherein the event is triggered based on receiving a radio resource control (RRC) connection reconfiguration message (see para. 0045, at 9., …receiving the RRCConnectionReconfiguration message) and the UL packet is transmitted through an RRC connection reconfiguration complete message (see para. 0045, at 11., the UE transmits an RRC connection reconfiguration complete message…).    
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Shim, and have the features, as taught by Jung, by using the D2D connection technique, such an effect as low power consumption, throughput enhancement, etc., can be obtained, as discussed by Jung (para. 0007).
	

Allowable Subject Matter
The cited prior arts, taken singularly or in combination as a whole, do not disclose the claimed features of “…identifying the latency information based on a difference between the arrival time and a completed processing time of the UL packet at the network entity, wherein the latency information includes hybrid automatic repeat request (HARQ) retransmissions, reordering delay, RLC retransmissions, RLC processing time, and PDCP processing time” as recited in claim 7 and “…identify latency information that is based on a difference between the arrival time-6-PATENT APPLICATION Attorney Docket No.: and a completed processing time of the UL packet at the apparatus, wherein the latency information includes hybrid automatic repeat request (HARQ) retransmissions, reordering delay, radio link control (RLC) retransmissions, RLC processing time, and PDCP processing time” as recited in claim 17 when considering each claim individually as a whole.
Claims 17 and 19 are allowed.


					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sammour et al. (US Pub. No. 2009/0103478), in the same field of endeavor as the present invention, disclose method and apparatus for PCDP discard.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473